In view of the general rule that proof of independent offenses of the same nature as the one for which the accused is tried cannot be given in evidence as a makeweight against him, I am inclined to the view that it was error to admit the evidence in regard to the transactions with Mainella. They were wholly unrelated to the conspiracy with Recko to defraud by means of forged relief orders. True, in State v. Sweeney,180 Minn. 450, 231 N.W. 225, 73 A.L.R. 380, cited by the majority, evidence of other offenses was admitted, but they were all shown to be part of the same conspiracy with Maurer to conduct a general and systematic scheme in furtherance of a mutually coöperative corrupt arrangement for obtaining bribes. It is unnecessary to repeat here what was said by this court in State v. Fitchette, 88 Minn. 145, 92 N.W. 527, where it was held error to receive evidence of a like crime committed some months previous to the one charged. The exceptions to the rule excluding such evidence were there thoroughly discussed. The most usually invoked exception is that which permits evidence of similar crimes when the defendant claims accident or mistake. Then the evidence is admitted to contradict the claim and show intent. No such claim is made here. The claim is that the Evanson order was bona, fide and so considered by all, although concededly it was, like many others under the system, fictitious as to Evanson. Certainly any evidence which contradicted the defendant's good faith in regard to this order was admissible, but the Mainella evidence related to white slips for which genuine relief orders were issued and the proceeds given defendant. These transactions were conducted with an entirely different person in furtherance of a separate and distinct conspiracy and scheme to defraud. It was not a part of the common scheme or plan of which the offense charged was a part. As said in State v. Fitchette, 88 Minn. 148,92 N.W. 528:
"Where the exception to the general rule thus stated is doubtful in any particular instance, and the trial judge does not clearly perceive that the evidence falls within its purview, the accused is to be given the benefit of the doubt, and the evidence rejected. [Citing cases.] *Page 312 
* * * it is not the rights of those alone who may be guilty of other offenses for whom the solicitude of the law is to be exercised, but it is more particularly for the innocent, oppressed with unfounded suspicions, who may find no other shield for his protection than an intelligent enforcement of his constitutional safeguards by the courts."
Nothing so prejudices the mind of the trier of fact as evidence that the accused has been guilty of other offenses. Therefore its admission should be permitted only in a case where it comes clearly within some exception to the rule excluding it. I think there should be a new trial and this evidence excluded.